Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered February 23, 2000, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The Supreme Court denied the defendant’s unequivocal and timely request to defend himself pro se, without conducting a proper inquiry (see, Faretta v California, 422 US 806; People v McIntyre, 36 NY2d 10, 15). As the People concede, the Supreme Court thereby denied the defendant his constitutional right to present his own defense, and the judgment must be reversed. *517The defendant’s contention that the evidence was legally insufficient to prove his guilt of criminal possession of stolen property in the third degree is unpreserved for appellate review and, in any event, without merit.
In light of our determination, we need not reach the defendant’s contentions with regard to the allegedly ineffective assistance of counsel and erroneous jury instruction. Luciano, J. P., Townes, Crane and Prudenti, JJ., concur.